Corrected/Supplemental Notice of Allowability - Background
The present CORRECTED/SUPPLEMENTAL Notice of Allowability is necessitated by a clerical error discovered after the 03/02/2022 Notice of Allowability was mailed. Namely, field #3 of form PTO-37 dated 3/2/2022 incorrectly omitted the range of allowed claims. 
The content of the 3/2/2022 is maintained, including Reasons for Allowance detailed therein. The present Corrected Notice of Allowability now correctly specifies on PTO-37, that all claims 21-37 as being allowed, the attached PTO-37 substituting the 3/2/2022 version of said form.                                                                                                                                                                                                         /VALENTIN NEACSU/Primary Examiner, Art Unit 3731